UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7227



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PORTEAL GROOM,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (CR-
95-294-PJM, CA-99-2881-PJM)


Submitted:   November 29, 2001            Decided:   December 6, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Jeffery Kadish, Atlanta, Georgia, for Appellant. David Ira
Salem, Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Porteal Groom seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny Groom’s motion for

a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       United States v. Groom, Nos. CR-

95-294-PJM; CA-99-2881-PJM (D. Md. filed May 24, 2001 & entered

May 25, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                             DISMISSED




                                   2